EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark St. Amour on June 29, 2022.
The application has been amended as follows: 
	In the Claims:
Claim 21, lines 7 and 8, the phrase “the individual nozzles” has been changed to --individual nozzles of the plurality of nozzle--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 21, line 15, the phrase “the adjacent nozzles” has been changed to 
--adjacent nozzles--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 21, line 16, the phrase “the individual actuators” has been changed to --individual actuators--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
	Claim 43, line 1, the numeral “21” has been changed to --31--.
	The above change was done to provide proper antecedent basis for “valve seats” and proper claim dependency.
Claim 43, line 2, the phrase “the adjacent valve seats” has been changed to --adjacent valve seats--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 44, line 1, the numeral “21” has been changed to --42--.
	The above change was done to provide proper antecedent basis for “the supply channel” and proper claim dependency.
Claim 45, line 1, the numeral “21” has been changed to --42--.
	The above change was done to provide proper antecedent basis for “the supply channel” and proper claim dependency.
Claim 48, lines 5 and 6, the phrase “the individual nozzles” has been changed to --individual nozzles of the plurality of nozzle--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
		Claim 48, line 7, the phrase “the adjacent nozzles” has been changed to 
--adjacent nozzles--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 48, line 8, the phrase “the individual actuators” has been changed to --individual actuators--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 49, lines 5 and 6, the phrase “the individual nozzles” has been changed to --individual nozzles of the plurality of nozzle--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 49, line 7, the phrase “the adjacent nozzles” has been changed to 
--adjacent nozzles--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
Claim 49, line 8, the phrase “the individual actuators” has been changed to --individual actuators--.
	The above change was done to provide proper antecedent basis and to clearly define the invention.
	Claim 49, line 9, the phrase “the flow channels” has been changed to 
--flow channels connected to the plurality of nozzles--.
	The above change was done to provide proper antecedent basis and to remove any 35 USC 112(b) issues regarding the structural cooperative relationship between the flow channels, the plurality of nozzles and the supply channel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 21 and 23-46:  The prior art did not teach or suggest an applicator as claimed by the applicant, specifically an applicator as currently amended in independent claim 21, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 48:  The prior art did not teach or suggest an applicator as claimed by the applicant, specifically an applicator wherein the actuators are arranged in a plurality of actuator planes, the actuator planes extending parallel to the nozzle plane and to the valve seat plane at different distances from the nozzle plane and to the valve seat plane, and e) wherein the actuators in the individual actuator planes are each arranged in a plurality of actuator rows parallel to the nozzle row and to the valve seat row on both sides of the nozzle row and the valve seat row, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 49:  The prior art did not teach or suggest an applicator as claimed by the applicant, specifically an applicator comprising at least one nozzle row having a plurality of nozzles for dispensing the coating agent in the form of a coating agent jet, the plurality of nozzles arranged one behind the other along the nozzle row at a specific nozzle spacing in a nozzle plane, wherein flow channels connected to the plurality of nozzles are fed with the coating agent from a supply channel, wherein the supply channel has a channel height of 100m-2000m, wherein the supply channel has a channel width of 1mm-5mm, and wherein the supply channel has a channel length of 1mm-100mm, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752